Title: From Thomas Jefferson to J. P. P. Derieux, 8 May 1791
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard



Dear: Sir
Philadelphia May. 8. 1791.

Your favor of Apr. 25. came to hand three days ago. The letter to Madame Bellanger will go by the French packet which sails from N. York this week. By advices from France of the last of February matters were going on perfectly well; here and there (particularly in Alsace, and at Strasburg) some commotion, but quiet very generally established elsewhere; the revenues beginning to become productive, the reciept greater than the expence, the church lands selling generally 50. percent above their estimated value, assignats a little above par. The clergy had not yet come in any considerable degree into the new ecclesiastical establishment, and I rather think the greater part of them were not likely to do so, before the last day allowed them. In this case they were to stand absolutely deprived, and successors to be appointed. However in all the cities the people were against them, so that nothing is apprehended beyond some little commotions in country places where the people are ignorant and happen to have an affection for their curate. Be pleased to present my respects to Madame de Rieux and to accept assurances of the esteem & attachment with which I am Dear Sir Your most obedt humble servt,

Th: Jefferson

